Robert N. Freeman




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 27, 2015

                                     No. 04-15-00006-CV

 Robert TYSON, Carl and Kathy Taylor, Linda and Ron Tetrick, Jim and Nancy Wescott, and
                               Paul and Ruthe Wilson,
                                      Appellants

                                               v.

                                   Robert N. FREEMAN II,
                                           Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-13-0200356
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       Appellees Boren and Yeates have filed a motion for extension of time to file their brief,
requesting an extension to April 27, 2015. However, pursuant to our order of March 10, 2015,
appellees’ brief is not due until May 12, 2015. Therefore we deny appellees’ motion for
extension of time as moot.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court